           Case 1:19-cv-00738-LY-ML Document 3 Filed 07/18/19 Page 1 of 13

                               In The United States
                                                                             FILED
                                                    District Court
                                For The Western District of                  JUL
                                                            Texas                  1 8 2019
                                        Austin Division
                                                                        CLBRK.   ULDIITCL!!
                                                                       WESTERN C fi TI)F TEXAS
                                                                        BY      L)''t/
 Alex JaRaun Howard as
 Next Friend For
                                                 §
 Alex Ricardo Saldana on
                                                 §
 Behalf of Himself And on Behalf
 of All Other Similarly Situated
                                                 §        A19CV07381Y
                                                 §        Civil No.
 TDCJ Offenders,
                                                 §
                 Plaintiffs,                     §
    vs.
                                                 §

                                                 §             Jury Demand
Bryan Collier, et al.,
                                                 §
                 Defendants                      §

                                                 §

                                                 §




                 Declaration of Alex Ricardo Saldana In Support of

                                An Fnergency Injunction


     To The Honorable Judge of said Court:
             Alex Ricardo Saldana States:


      1.     have asked TDCJ offender Alex JaRaun Howard
             '   I
                                                         TDCJ#01684856 to
proceed as my 'Next Friend' pursuant to Rule 17-FRCVP
                                                      due to my dominant hand
(right hand) having become previously severely
                                               injured.


      2.  "As a direct result of said previous severe
                                                       injury, I have been
unable to utilize my right hand because it goes numb
                                                      intermittently, thus
hindering my ability to effectively communicate through
                                                         writing &/or typing;

      3.  "1 believe that prison officials have been
                                                     deliberately
indifferent to my welfare by failing to protect me from the
                                                            ongoing serious
risks to my life, health, and safety;



                                          1/13
           Case 1:19-cv-00738-LY-ML Document 3 Filed 07/18/19 Page 2 of 13



          4.    I/on 3/04/19, I
                          mailed certified letters to Mr.Oscar
                                                               Mendoza,Deputy
 Exec. Dir. of TDCJ (Mendoza) and Ms.Joni
                                          White,Asst. Dir. of TDCJ-State
 Classification and Records Office/State
                                         Classification Committee         (White),
 explaining my need to be placed into Protective
                                                  Custody/Protective Safe-
 keeping status (PsK-P6/P7) because I remain
                                              at a heightened risk for further
 violent attacks similar to or worse than what I
                                                  have previously suffered
 during my imprisonment in TDCJ (since 2009).


      5.       "My history of incarceration demonstrates repeated
                                                                  brutal attacks
 against me by numerous prison gang members at
                                                several units with no serious
 security measures taken to prevent future gang
                                                 attacks.


      6.       "On 3/19/19,   I was interviewed by the the   Unit Classification
Committee (UCC) at TDCJ-Telford Unit (Telford).


      7.       "The UCC was comprised of Mr.Timothy S. Hooper,
                                                               major of correction
officers (Hooper); and Lieutenant Chadrick S.
                                              Clark,Lieutenant of correction
officers; and Ms.Richelle L. Walter, program supervisor
                                                        1 (Walter).


      8.  "During the UCC each of the Committee members asked me
                                                                 several
questions concerning my need to be promptly assigned to
                                                        PSK.


      9.  "As a basis for the UCCs line of questioning, the
                                                            Committee referred
heavily to a report prepared and filed by Ms.Jenny L.
                                                      Baird, Sergeant of
correction officers/Unit Security Threat Group Management (Gang
                                                                Intelligence)
coordinator (Baird). Which they found discrepancies in, in
                                                           contrast to my
file history. Precisely with my prior history of having
                                                        been attacked by
multiple groups of prison gang members at several units.
                                                         Yet, database records
reflect only 6 offenders having been input as my 'enemies'
                                                           list. (I believe
that this demonstrates deliberate
                                  indifference) By the lack of TDCJ officials
(including Baird) neglecting to update the database of my
                                                          file pertaining to
my 'Inmate Security Risk Assessment'.


    10.        "Between an OPI filed 3/15/19 and 3/19/19 Baird had never
                                                                         attempted




                                       -   2/13
            Case 1:19-cv-00738-LY-ML Document 3 Filed 07/18/19 Page 3 of 13



 to speak with me nor refer me any
                                   questions concerning the ongoing
                                                                     serious
 threats to my life, health, and
                                 safety posed by several prison gang
                                                                      members
 throughout TDCJ. Therefore, neglecting to
                                           conduct a       proper investigation   I
 believe is deliberate indifference.


      11.  "At the conclusion of the UCC
                                         interview, based upon the facts in
                                                                            my
 classification file, along with the proven
                                            inadequate      security measures that
 pose an extreme threat to my life,
                                       health, and safety, while merely
                                                                        assigned
 to 'regular' safekeeping status,
                                  Telford UCC recommended that I be
                                                                    promptly
 assigned to Protective Custody/Protective
                                           Safekeeping (PSK-P7) status.


      12. "On 4/11/19, TDCJ-State Classification and
                                                     Records office/State
Classification Committee (SCC) denied the PSK
                                              recommendation of the Telford
UCC, thus, continuing to keep me
                                 at risk of death or further serious bodily
injury by General Population offender prison gang
                                                  members.                            =




     13.  "Despite my having been previously violently beaten by
                                                                 multiple
prison gang members in TDCJ, on several units. I
                                                 believe that SCC personnel
are intentionally indifferent to
                                 providing me with the heightened level of
individual protection offered by PSK, which I have
                                                   learned is necessary to
preserve my life, health, and safety.


     14.    "To further prove my need for PSK   I   would show that the deliberate
indifference of prison officials led to an assassination order
                                                               ('hit') being
perpetually attempted against my life on several TDCJ units.


     15.    "These serious events that led to this juncture are as follows:


     16.    "Around 2009, was assigned to TDCJ-Beto unit. I began attending
                            I

Catholic Mass, participated in Kairos #42, New Converts
                                                        religious class, A.A.
sessions; I also enrolled in the Windham School district's
                                                           "Middle Way"
parenting course, cognitive intervention class, and Peer health
                                                                     education
class. I took the THEA college preparation test with
                                                     Trinity Valley Community
College. Additionally, I completed several
                                           correspondence courses too, all
while maintaining a job in the laundry dept.



                                    3/13
           Case 1:19-cv-00738-LY-ML Document 3 Filed 07/18/19 Page 4 of 13



      17.  "Then about 9/2010 TANGO BLAST prison gang
                                                       members at TDCJ-Beto unit
 authorized a 'hit' to be carried out against
                                               me,when my then-ceilmate Jorge
 ('Choche') Ayala was placed in Administrative
                                                segregation by Officer Vasquez
 (Gang Intelligence/sTG officer) because
                                         of Ayala's gang activities.


     18.  "Ayala was the leader of the Beto unit's branch
                                                          of the TANGO BLAST
Prison gang. Which then this prison gang labeled me
                                                    an informant          'snitch'.

     19.  "Although I was not a part of TANGO BLAST I was aware of
                                                                    the gang's
illegal activities including the smuggling in and
                                                   trafficking of major
contraband items, including cell phones, narcotics, and
                                                         tobacco.

     20.    "Around 11/2010, was transferred to the TDCJ-Coffield Unit where,
                               I

within 3 weeks time I was immediately attacked by a
                                                    group of TANGO BLAST gang
members


     21.    "I was then transferred to the TDCJ-Telford Unit. On or about
12/23/2010, I was attacked just outside of 7-bldg by several TANGO BLAST
                                                                         gang
members while returning from breakfast after only 2-weeks on Telford
                                                                     Unit.


     22.    "2 days later, on 12/25/2010, my mother     caine   to visit me, visit
photos clearly depict the brutality prison officials subjected me to by
allowing TANGO BLAST gang members to continuously attack me, get familiar
                                                                                     with
my face and let the 'hit' on me snowball.


     23.  "Following this incident prison officials denied me 'regular'
safekeeping status for which my mother pleadingly requested from State
Classification employees.


     24.    "Around 01/2011,   I   was then transferred to TDCJ-Eastham Unit where
out of fear I only went to church services a few times and earned a
certificate of completion in both the 'Bridges to Life' and the 'A.A. Step-
Study'course. However, despite my remaining uninvolved in prison gang
activities a TANGO BLAST gang member known only to me by 'Yoshi', whom lived
in my housing area, threatened to vilently attack me if I did not pay
                                                                      $400.00



                                        4/13
           Case 1:19-cv-00738-LY-ML Document 3 Filed 07/18/19 Page 5 of 13



 to protect me from his fellow TANGO
                                     BLAST gang members and other gangs too.

      25.    "To keep from being further beaten such as
                                                      I repeatedly was by
 TANGO BLAST gang members at Beto,
                                   Coffield, and Telford units, I fearfully
 complied with Yoshi's ultimatum.


      26.    "In 2013, 'Yoshi' was assigned to close
                                                     custody (G5) status due to
 his having possession of a shank and
                                      synthetic marijuana (K2).


     27.  "Around October 2013 with no protection I was viciously
                                                                  attacked
one evening, around 7:00 pm, after just awakening
                                                  to prepare for my 3rd shift
job as a cook, by several CRIPS gang
                                     memebers.


     28.  "The above gang members convinced Correction Officer Harris
                                                                      to
unlock my cell door so they could attack me.


     29.    "The CRIPS gang members whom violently assaulted me were known
only by their nicknames: 'T.G.',    'BayCity',    'Packin Fare', and 'C.T.'. They
all threatened to stab me to death with a very long
                                                    sharp steel shank if I
did not give them all of my commissary and contraband tatoo
                                                            items.


     30.  "T.G. was getting himself 'ready' to rape me until one his fellow
assailants warned them to hurry up or Officer Harris would leave them
                                                                       locked
inside of my cell.


     31.    "Due to the October 2013 violent attack on me by the CRIPS gang at
Eastham unit, without acknowledging all my previous attacks by prison
                                                                      gangs
specifically TANGO BLAST, I was once again merely transferred to the TDCJ-
Michael Unit in 11/2013, making Michael Unit my 5th Unit in 4 years.


    32.     "Upon arriving at Michael Unit   I   was again interrogated by the
TANGO BLAST gang members, due to my being a young latino they are always
interested in my incarceration history.


    33.     "I evaded most of their numerous questions asked of me by the



                                   5/13
            Case 1:19-cv-00738-LY-ML Document 3 Filed 07/18/19 Page 6 of 13



 TANGO BLAST gang members though I
                                   stayed under their scope.

      34.  "I eventually agreed to pay the
                                            TANGO BLAST gang members to keep
 them from attacking me. Nevertheless,
                                       I managed to complete the
                                                                   'Doctor of
 Metaphysics' through correspondence course
                                             by Universal Life Church.

      35   *Subsequently, around
                                 April 2015, I was downgraded to close
 custody status (G5) level for a major rule
                                               infraction.


      36.    "While housed in close custody status, multiple
                                                             TANGO BLAST gang
 members forced me to hold their homemade
                                          alcohol and other contraband items.


     37.  "Additionally, a PURO WEST prison gang member named
                                                               Brody (Meeklo)
Oldfield, threatened to violently assault me
                                             if I did not pay him for
'protection' along with what I was paying TANGO
                                                BLAST already.

             I'
     38.          Following that,
                             was upgraded to medium custody status (G4) and
                                    I

out of fear I was forced to continue holding
                                             onto whatever contraband items
any TANGO BLAST gang member brought to me.


     39.  "Around 11/2016 on Thanksgiving Day, I observed several
                                                                  TANGO
BLAST gang members literally preparing and equipping
                                                     themselves to physically
attack me and likely kill me.


     40.    After having been previously attacked on Beto, Coffield,
                                                                     Telford,
and Easthani Units I've become well aware and quite
                                                    observant of gang members
making preparations to assault me.


     41.  "In the instant matter they all had been drinking homemade
                                                                     alcohol
which served to heighten their hostility towards me.


    42.     "With their growing suspicionsregarding the inconsistencies they
had learned of my incarceration history and because I
                                                       am an easy target thats
small in stature/skinny build, also had a youthful
                                                    appearance, and real clean
I recognized that the TANGO BLAST gang members were
                                                     going to attack me, again.



                                        6/13
            Case 1:19-cv-00738-LY-ML Document 3 Filed 07/18/19 Page 7 of 13



       43.    'I promptly got on the Offender
                                              Telephone System (OTS)
                                                                  in the
 dayroorn,called my father and explained everything
                                                    to him. In turn my father
 iimediately stopped his Thanksgiving Day
                                          celebrations to call Michael Unit's
 main switchboard and lodge an
                               emergency complaint regarding the very
                                                                      serious
 dangers to my life.


      44.  "Shortly after my father's swift complaint
                                                      of my life being in
 imminent danger, I filed a request for an
                                           Offender Protection Investigation
 (OPI). Which was ultimately denied
                                    in 11/2016, to which my life -was in
 jeopardy I had to continuously file OPIs in
                                             Dec/2016-Jan/2017.

      45. "While the investigation of 11/2016 was going on I
                                                             learned from
multiple sources that TANGO BLAST gang members had
                                                   thoroughly planned a
viciously savage attack against me to have ended
                                                 with me being raped and
stabbed by TANGO BLAST gang member only known to me
                                                    as 'Psycho Mike'. So as
to send a message' to anyother Confidential
                                             Informants such as I was for
prison officials after all my prior attacks, having
                                                    cooperated with them.

     46.  "It should be noted that in all these attacks and
                                                            attempted 'hits',
the gang members had sentences of 50 years or more
                                                   that will keep them in TDCJ
fr decades, and after each attack I provided TDCJ-STG (GI) Officers with
accurate Confidential information as to whom belonged to which
                                                               gang and what
specific contraband itmes were being trafficked in the prison unit
jeopardizing inmate/officer safety/security. I clearly indicated I was
providing'confidential information' for the benefit of furthering the safety
and security at all 5 of these units.


     47.  "After having provided Confidential information to TDCJ-S
                                                                      (GI)
Sergeant C. Divin,12/2016 at the Michael Unit. STG-sgt.Divin put
                                                                 my life in
danger even further by relaying several specific pieces of
                                                           information I had
stated to him, to several TANGO BLAST gang members including
                                                             Paul (West-T)
Ochoa,  removing any doubt they may have held otherwise that I cooperate
                                                                         with
prison officials, thus   am   a'snitch',,   I   believe wasdeliberate indifference
that has increased the level of risk posed by TANGO BLAST
                                                          against my life.




                                       7/13
            Case 1:19-cv-00738-LY-ML Document 3 Filed 07/18/19 Page 8 of 13



      48.   "Around 01/27/2017, based upon a December
 Michael Unit, along with my loved                    2016 OPI conducted at
                                    ones notice of conferring with
                                                                    Legal
 Counsel, I was transferred to
                                the TDCJ-Hughes Unit and assigned
                                                                   to 'regular'
 Safekeeping status (s/k),wherein my custody
                                              level shifted from General
 population medium custody (G4) to 'regular'
                                              Safekeeping status medium custody
 level (P4).


      49.  "I believe and have learned that my
                                                having been assigned to s/k
 does not negate the ongoing serious
                                     threats, dangers, and risks to my life,
 health, and safety at the hands of other
                                           prisoners precisely prison gang
 members such as TANGO BLAST or at their
                                          direction.

      50.    "To me, these legitimate risks are imminent because
                                                                 s/k merely
seperates me from General Population Offenders in
                                                  housing area and recreation
times only, all other general/communal
                                       locations beyond these two areas are
openly amongst General Population Offenders (GP)
                                                 with absolutely NO
distinguishable differences between s/k prisoners and GP
                                                         offenders. Including
at church services/classes and at all
                                      meals in dining halls (a nationally
known violent area in prisons).


     5l."Currently, in order to accomodate my own safety needs I
                                                                 purposefully
refuse to goto all meals, chapel services, ongoing
                                                   medical treatment, dental,
law library, and education programs. otherwise I
                                                 would literally be
perpetually forced to suffer the above serious threats and risks
                                                                 to my life,
health, and safety.


     52.    "S/k prisoners are regularly forced to be mixed, combined, and
circulated alongside many of the exact same predatory and
                                                          violent GP prisoner
gang members whom we are supposed to be protected from
                                                       and whom officials to
me, seem to deliberately continue to be derelict in
                                                    their duty to protect me
and other similarly situated s/k offenders in
                                              throughout TDCJ systemwide.


     53.    "What is more, throughout my classification records
                                                                defendants have
had awareness of the validated 'hit' which TANGO BLAST
                                                       has against my life,
yet it appears to me and my loved ones that TDCJ
                                                 prison officials maintain



                                      8/13
           Case 1:19-cv-00738-LY-ML Document 3 Filed 07/18/19 Page 9 of 13



 the status quo by their failure to
                                    provide me, specifically, with the added
 level of more aggressive and
                              effective protection offered by
                                                              Protective
 Safekeeping (PSK) status.


      54.    "It is my sincere belief, and that of my
                                                      loved ones, that   I should
 be promptly assigned to PSK
                             status as an absolute necessity before
                                                                    I am
 attacked again by TANGO BLAST or at their
                                           direction, for as long as they may
 have access to me it is merely a
                                  matter of when and not if.


     55.   "Additionally, as normal practice that can be proven
                                                                 by the record,
 'regular' s/k offenders are ordered by TDCJ
                                             prison staff to: be handcuffed
to GP offenders when being
                            transported to or from locations on a mass
                                                                        transfer
bus, s/k offenders are regularly locked
                                         inside dining halls and medical
waiting cages alongside GP offenders, s/k
                                           offenders are normally placed in the
law library, education classrooms, and
                                        chapel spaces, :all with GP offenders.


     56.  "Furthermore, enroute to and from all said locations
                                                               s/k offenders
are always openly merged among GP offenders
                                            without an officer escort and as
is most often, not an officer within
                                     sight at all, due to the staff shortages.

            I,
     57.     believe that s/k offenders are only offered the most
                 I
                                                                  minimal
level of protection which is obviously proven to be
                                                    ineffective as several
incidents have shown including but not limited to these
                                                        more recent occasions
that are not isolated incidents but a common problem TDGJ
                                                          neglects to protect.

     58.  "I recently learned that minimum custody s/k offender
                                                                Alex JaRaun
Howard (Howard), while assigned to the TDCJ-Stiles Unit
                                                        s/k, was stabbed
repeatedly by a General Population prison gang member
                                                      while Howard was
enroute with s/k to the dining halls.


    59.     "I have reviewed similar facts as to mine, that
                                                            multiple prison
officials ignored Howard's repeated complaints requesting
                                                          protection and
Howard's pleading to be sufficiently protected from
                                                    TDCJ prison gang members.




                                     9/13
          Case 1:19-cv-00738-LY-ML Document 3 Filed 07/18/19 Page 10 of 13



      60.     "Nevertheless,believe that because multiple prison
                                I
                                                                 officials were
 intentionally indifferent to Howard's need
                                            for adequate and effective
 protection, Howard was stabbed multiple
                                         times on November 06, 2018 at Stiles.


      61.    "The record will reflect that as a direct
                                                       result of the stabbing
 Howard was admitted to Baptist Hospital of
                                            Beaumont to be treated for multiple
 injuries ustained. See,TDCJ-Office of the
                                           Inspector General case #1800012370.

             //
      62.         Next, is the incident of Johnny Howard
                                                         Taylor, who is another
minimum custody s/k offender also assigned to the
                                                  TDCJ-Stiles Unit, where
around September 2018, he was violently beaten
                                               by a GP offender while Taylor
was sitting in his assigned s/k housing area
                                             dayroom.


     63.    "The above GP offender not showing any distinguishable
                                                                   distinctions
differentiating Gp from s/k offenders, was admitted into the
                                                             s/k housing area,
by officers, wherein the GP offender then began
                                                pummeling Taylor(s/k offender)
until he (the GP offender) knocked out 4 of Taylor's
                                                     front teeth and
fractured Taylor's nasal cavities. The GP offender in Taylor's
                                                               incident was
a confirmed TDCJ-prison gang member.



     64.    "As detailed above, these two events are among many other
                                                                      similar
attacks on s/k offenders by GP offender prison gang members an I
                                                                  believe
demonstrates sufficient reason which greatly substantiates that my being
                                                                          in
'regular' safekeeping (s/k) status does not provide me with
                                                            the adequate
effective protection that my particaular situation calls for, from my
                                                                      known
and proven enemies, nainely,TANGO BLAST prison gang
                                                          members-at--large (the
largest hispanic prison gang/STG in TDCJ).


     65. "Additionally,facts will support that only 2
                                                      TDCJ s/k prsion units
are minimum security unit  while the remaining TDCJ s/k units are all maximum
security prison units, ranging from a prisoner population of
                                                             2,640-3,000
offenders, making clear this is not unit-specific.


    66.     "Around August 2018,    I   was reassigned to the TDCJ-Telford Unit,




                                         10/13
       Case 1:19-cv-00738-LY-ML Document 3 Filed 07/18/19 Page 11 of 13



where I was previously violently attacked by GP offenders TANGO BLAST in
December 2010.


     67.   "On 11/19/18,     I   was interviewed by Telford UCC and upgraded my
custody level from P3 to P2 because I have completed (a decade) my tenth
year incarcerated.


     68.   "During the interview        I   was assigned a job in the Laundry dept.,
which would require me to walk to the otherside of the Unit, mixing amongst
GP offenders without any officer escort.


           "
     69.   For fear of being recognized by my previous attackers or GP
offenders TANGO BLAST gang members and attacked again I failed to ever
report to this job assignment in laundry,precisely for my life and safety.


     70.   "In addition to forced attempts for me to report to job in laundry,
while combined with GP offenders,           I   would   also have to eat among GP
offenders then return to my housing area during mass movement, without an
officer escort.


     71.   "Because   I   failed to report to work, due to the very serious dangers
to my life, health, and safety, I believe the Telford Unit Laundry dept.
                                                                         also
was deliberately indifferent by their issuances of 3 disciplinary reports:
#20190080024, #20190089577, and #20190091480. I was threatened with more
disciplinary actions despite my having clearly and thoroughly explained my
prior attacks and the gang assassination contract issued against my life,
not to forget this is a unit       I   was attacked by TANGO BLAST on in 2010.


    72.    "On 2 of the 3 disciplinary reports          I   was found 'Not Guilty' after
a minor case hearing officer (Lt.Duncan) reviewed my computerized records and
determined that my history substantiates my reasoning for not turning out for
fear of being recognized by TANGO BLAST gang members and attacked again as
                                                                           a
'legitimate reason'.




                                            11/13
         Case 1:19-cv-00738-LY-ML Document 3 Filed 07/18/19 Page 12 of 13



     73.     "Shortly thereafter   I   was found 'Guilty' on the 3rd disciplinary
report by a different minor case disciplinary hearing officer (Lt.Hack)
despite him having a computer to look into my history as Lt.Duncan did to
verify my reason for turning out to laundry would jeopardize my safety, he
refused to check my record and by his negligence             I   was disciplined for having
to make my own safety and security precautions for my life, health, and safety.


     74.     "Around the same time     I   also filed Step-i grievance #2019043404
wherein prison officials completely ignored the issue of my safety which
was the basis of the grievance.


     75.     "On or around 12/11/18,       I   was finally removed from the Laundry dept.
roster.


     76.     "Nonetheless, on approximately 01/11/19,
                                                   I was abruptly assigned

another work assignment in the'Inside Yard squad, which would of required me
to work alongside, mingle among, and eat with Gp offenders, as well.


     77.     "I failed to ever report          to the above work assignment because doing
so might likely be the precipitating factor in my being attacked, again, by a
group of TANGO BLAST gang members or other GP offenders who are willing to
fulfill the hit TANGO BLAST has placed on my life.


     78.     "I informed the prison officials supervising the Inside Yard squad
that I am at an exceptionally high risk of being violently attacked by
                                                                       gang
members, yet, they still ordered me to work and move around about among GP
offenders (though I refused and never did) until the medical dept. restricted
me from working due to the severely debilitating past injury to my right
                                                                         hand.


     79.     1'Since becoming assigned to safekeeping status (s/k), for my own

safety   have not at all visited the chapels, enrolled in any personal
         I

enrichment programs offered by TDCJ or its affiliates, worked at any job-
assignments, and I have only made absolutely necessary medical appointments.




                                               12/13
       Case 1:19-cv-00738-LY-ML Document 3 Filed 07/18/19 Page 13 of 13




    80.   "To prove that   I am in fear of the ongoing serious threat to my
              know, have seen, and have been dealt what the TANGO
                                                                  BLAST gang
life, for I

members are   capable of doing, that I point to the record that I have eaten
meals very seldomly in the dining halls as reflected by the
                                                             computerized
                                                                     the sake
TDCJ Meal Tracking System and it is afflicting my health, though for
of my safety."




                                  Verification


          Pursuant to 28 U.S.C.        §   1746, I, Alex Ricardo Saldana TDCJ
                                                      Unit, situated in
#01582353, presently incarcerated at the TDCJ-Telford
Bowie county, Texas, hereby declare under penalty of perjury that the
foregoing statements are true and correct.


          Executed this        /2..   day of   C.1/        ,   2019.




                                               Al
                                           Alex Ricardo Saldana, Declarant-Plaintiff
                                           TDCJ #01582353 Telford Unit
                                           3899 State Hwy 98
                                           New Boston,Texas 75570




                                            13/13
